                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JENNIFER D.,

               Plaintiff,                                    Case No. 3:19-cv-00100-CL

               v.                                            ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 17),

and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, the Court reviews de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1988). I find no error and conclude the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 17) is adopted in

full. The Commissioner’s decision is REVERSED and REMANDED for immediate calculation

and payment of benefits.

IT IS SO ORDERED.

       DATED this 19th day of May, 2021.



                                         _     /s/ Michael J. McShane_______
                                                    Michael McShane
                                              United States District Judge


1 – ORDER
